Case 20-10343-LSS _Doc 5194 Filed 06/02/21 Page1of2

Tho Aynoralbbr. Y udtit.' ClAIM =A
Kauri, Lobby Lv ee jae ids a

om Sc iF Aopo, J ail
Dai? OS i 1 i pal ee. C! Coced
1 of - AQIAT MORO, ere dary
dec sheet Se RR OL Dh
im Vole. 19 (4 Zo 22 ert Them: a

GQ popes si Bar ly Lous! 197)/

on, aque ae SME SOR LST oa

ae Sema. n gs spe ey ;
eee oY, Ofarh,. Yarlyr2 LB

“orne g ND Jaf tims 2 pret, DP nofronin-
Loc/ MO iL LecoLond os VAAL YMA UPS? fd (tlie fk), be c pti

ie ncaa lca cna rae rng eset OO
2 Roctiu™m, Stoonoels, pi Mouth uth (ot) Sonih : ?; ie
pane Lihicheeokied Hi A eialise

obiaiys th Bow 0. Ae Oni ke ganfaed SLR 2, 2) poltan of Lien
Pore thin Aoretto rs hao caunod 2 ho pnruth

 

 
 

      
    

  
    
  

  
     
  
    

‘Hablnied leak Sound
DEB Can.a.chivelat or Deoubd deal cathe
soe =

NM ust veh fa ce (8 tn.

ieee rhb AA Ora epg
pan “ale Baap de purl)

& ag fle jI

      
 

 

 
Case 20-10343-LSS Doc 5194 Filed 06/02/21 Page 2 of 2

Ay TABS a ®

The i aids sohashD son

fale de

, Lover, P Moxlasl A pnd 4.
5 ae Ae Reraume -, 7”

fap °

 

 

 

  
  

 

Choad S iz

 

 
